Citation Nr: 1026982	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  06-11 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, to include as due to herbicide (Agent Orange) exposure.

2.  Entitlement to service connection for hypercholesterolemia as 
secondary to type II diabetes mellitus.

3.  Entitlement to service connection for hypothyroidism as 
secondary to type II diabetes mellitus.

4.  Entitlement to service connection for chronic bacterial 
sinusitis as secondary to type II diabetes mellitus.

5.  Entitlement to service connection for a weakened immune 
system as secondary to type II diabetes mellitus.

6.  Entitlement to service connection for dysthymia as secondary 
to type II diabetes mellitus.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1980 to 
September 1985.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Cleveland, Ohio which reconsidered the Veteran's claims which had 
been previously denied in April 2003 and May 2004 rating 
determinations.

The issues of entitlement to service connection for type II 
diabetes mellitus, hypothyroidism, chronic bacterial sinusitis, 
and dysthymia are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypercholesterolemia (elevated cholesterol) is a laboratory 
finding and not a chronic disability for which VA compensation 
benefits may be awarded.

2.  The competent evidence does not demonstrate that the Veteran 
has been diagnosed with a disorder manifested by a weakened 
immune system; chronic bacterial sinusitis (is separately on 
appeal).


CONCLUSIONS OF LAW

1.  A disability manifested by hypercholesterolemia was not 
incurred in or aggravated by active military service, nor is it 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 101(16), 105(a), 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2009).

2.  A disability separate from recurrent bacterial sinusitis that 
is manifested by a weakened immune system was not incurred in or 
aggravated by active military service, nor is it proximately due 
to or the result of a service-connected disability.  38 U.S.C.A. 
§§ 101(16), 105(a), 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must (1) notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, (3) and which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  

With respect to those claims decided herein, letters sent to the 
Veteran in August 2004 and March 2006 partially satisfied VA's 
duties to notify.  In this regard, such letters advised the 
Veteran what information and evidence was needed to substantiate 
the claims decided herein on a direct basis, and provided notice 
as to the evidence and information necessary to establish a 
disability rating and an effective date should service connection 
be awarded.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).  These letters also requested that he provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well as 
what information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

The August 2004 letter was sent to the Veteran prior to the July 
2005 rating decision currently on appeal; thus, it was timely.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The March 
2006 VCAA letter was sent to the Veteran after the initial 
adjudication of his claim, however, the Board finds there to be 
no error because any potential prejudice to the Veteran was 
rendered harmless.  The Board acknowledges that the Veteran's 
claims were not readjudicated following the issuance of the March 
2006 letter, an action which generally cures any timing defect.  
Nevertheless, the Veteran was provided ample opportunity to 
submit additional evidence and argument in support of his claim; 
in March 2006 he attached a statement to his substantive appeal 
that he had read the March 2006 VCAA letter and would be 
submitting additional evidence in support of his claim.  The RO 
then waited more than four months before forwarding the claims 
file to the Board; no new evidence was ever received.  Under 
these circumstances, the Board is satisfied that the Veteran had 
a meaningful opportunity to participate in his claim and 
proceeding with a decision at this time would not be prejudicial.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine.

Neither the August 2004 nor the March 2006 letter provided notice 
as to what evidence and information was necessary to establish 
entitlement to service connection on a secondary basis as claimed 
by the Veteran.  Nevertheless, the Board concludes that this 
notice error has been rendered nonprejudicial because it has not 
affected the fairness of the adjudication.  The Board may 
therefore proceed with its appellate review at this time.  See 
id.  

In concluding that the above-discussed notice error was harmless, 
the Board notes that the Veteran submitted lay evidence 
throughout this appeal which tends to show that he was aware of 
the need to demonstrate a causal relationship between his claimed 
disorders (hypercholesterolemia and a weakened immune system) and 
a service-connected disability (claimed as diabetes mellitus).  
See id.  For example, in July 2003, the Veteran submitted a 
letter from his private physician which explains the relationship 
between his claimed disorders and diabetes mellitus; the Veteran 
indicated that he was submitting this letter in support of his 
"secondary" service connection claims.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-1 (2007) (actual knowledge is 
established by statements or actions by a veteran or a veteran's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim).  

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of the 
claims decided herein and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2009).  In this regard, the Veteran's service treatment records 
are associated with the claims folder, as well as all relevant VA 
and non-VA treatment records that pertain to his service 
connection claims decided herein.  The Veteran has not identified 
any additional relevant, outstanding records that need to be 
obtained before deciding these claims.

A VA examination was not provided in conjunction with the these 
claims, and the Board notes that an examination is not warranted 
by the evidence of record.  Pertinent law and regulations provide 
that VA has a duty to provide a VA examination when the record 
lacks evidence to decide a veteran's claim and there is evidence 
of (1) a current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability may 
be associated with the established event, injury, or disease.  
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As 
discussed below, the Veteran's claimed hypercholesterolemia and 
weakened immune system represent signs of a disorder or disease 
and are not a disability for VA compensation purposes.  
Furthermore, treatment records and reports have been obtained 
from the Veteran's private physician which fail to show an 
underlying disorder manifested by hypercholesterolemia.  The 
Veteran's private physician has diagnosed him with recurrent 
bacterial sinusitis manifested by a weakened immune system, but 
this issue is being separately adjudicated by the Board (and is 
remanded in the current decision).  There is no competent 
evidence of another diagnosed disorder manifested by such sign.  
Therefore, insofar as the Veteran has not presented evidence that 
he has been diagnosed with a "current disability" manifested by 
hypercholesterolemia or a weakened immune system, the VA is not 
required to provide him with a VA examination with regard to 
either of these issues.  

Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.

Analysis

In order to prevail on the issue of service connection under any 
theory of entitlement there must be competent evidence of a 
current disability at some point during a veteran's appeal.  
McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a 
current disability be present is satisfied "when a claimant has 
a disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim...even though the 
disability resolves prior to the Secretary's adjudication of the 
claim"); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  See also 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
Evidence of a sign or symptom, without a diagnosed or 
identifiable underlying malady or condition, does not, in and of 
itself, constitute a "disability" for which service connection 
may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).

In the present case, the post-service medical evidence reflects 
that the Veteran has high cholesterol (or hyperlipidemia), 
including hypercholesterolemia and hypertriglyceridemia.  There 
is also evidence that he was diagnosed with recurrent bacterial 
sinusitis which is manifested, in part, by a weakened immune 
system.  

Hyperlipidemia is a general term for elevated concentrations of 
any or all of the lipids in the plasma, such as 
hypertriglyceridemia, hypercholesterolemia.  These terms, by 
definition, reflect an excessive level of triglycerides or 
cholesterol in the blood.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 
880, 883, and 890 (30th ed. 2003).  In other words, high 
cholesterol, including hypercholesterolemia and 
hypertriglyceridemia, is a laboratory finding and not 
disabilities for which VA compensation benefits are payable.  61 
Fed. Reg. 20,440, 20,445 (May 7, 1996) ("Diagnoses of 
hyperlipidemia, elevated triglycerides, and elevated cholesterol 
are actually laboratory results and are not, in and of 
themselves, disabilities.  They are, therefore, not appropriate 
entities for the rating schedule.").  While elevated cholesterol 
may be evidence of an underlying disability or may later cause 
disability, service connection may not be granted solely for the 
laboratory finding.  In the instant appeal, there is no 
indication that the Veteran has been diagnosed with any disorder 
or disease that is manifested by hyperlipidemia, 
hypercholesterolemia, or hypertriglyceridemia.  In the absence of 
a diagnosed disorder, there can be no valid claim for service 
connection.  See Brammer, 3 Vet. App. at 225; see also U.S.C.A. § 
1131; 38 C.F.R. § 3.303.

Similarly, a weakened immune system is not a disability for VA 
compensation purposes.  Rather, it represents objective evidence 
of a disorder or disease.  See DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY, 911 (30th ed. 2003) (definition of immunodeficiency 
and list of primary immunodeficiency disorders, diseases, and 
syndromes); id. at 1696 (a sign is an indication of the existence 
of something).  In the present case, the only disorder noted in 
the record to be manifested by a weakened immune system is 
recurrent bacterial sinusitis.  This issue was raised by the 
Veteran as a separate issue and is being remanded by the Board 
below for further development.  As the remaining evidence of 
record makes no mention of any other disorders or diseases 
manifested by a weakened immune system, service connection is 
also not warranted for this issue.  See Brammer, 3 Vet. App. at 
225; see also U.S.C.A. § 1131; 38 C.F.R. § 3.303.




ORDER

Entitlement to service connection for hypercholesterolemia as 
secondary to type II diabetes mellitus is denied.

Entitlement to service connection for a weakened immune system as 
secondary to type II diabetes mellitus is denied.


REMAND

The Veteran contends that he is entitled to service connection 
for diabetes mellitus; he has also filed for service connection 
for a number of disorders claimed as secondary to diabetes 
mellitus, including hypothyroidism, dysthymia, and chronic 
bacterial sinusitis.  He has asserted throughout this appeal that 
his diabetes mellitus is related to exposure to pollutants, 
including herbicides (Agent Orange), while stationed on Johnston 
Island.

Outstanding Treatment Records 

Initially, the Board observes that the Veteran reported to his 
private physician that he was diagnosed with diabetes mellitus 
and hypothyroidism approximately two to three years after being 
discharged from the military.  A review of the claims file fails 
to reveal any treatment records dated from this period.  Since 
this evidence is especially relevant to his diabetes mellitus and 
hypothyroidism claims on appeal, and there is no indication that 
he was notified that he should either submit these private 
treatment records or submit information such that the VA might 
obtain these outstanding records, a remand is necessary to 
attempt to obtain this relevant outstanding evidence.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2009).

In addition to these private records, the claims file contains 
evidence that there are likely outstanding records associated 
with a claim for Social Security disability benefits.  In this 
regard, a December 2002 treatment report from the Veteran's 
private physician, Dr. J.S.M., contains a notation that the 
summary of the Veteran's various co-morbidities, including 
diabetes, hypothyroidism, and depression, was initially dictated 
for the Social Security Administration (SSA).  

Records associated with SSA determinations cannot be unilaterally 
deemed irrelevant by VA because the possibility that such records 
contain relevant evidence pertaining to etiology cannot be 
foreclosed absent a review of these records.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187-8 (2002).  As such, the Board 
concludes that it must also remand this claim so that the agency 
of original jurisdiction (AOJ) may obtain any records, including 
medical evidence, regarding any SSA disability determinations.

If evidence is received that indicates the Veteran was diagnosed 
with diabetes mellitus or hypothyroidism shortly after separation 
from service, then the AOJ should request an opinion as to 
whether such disorder is etiologically related to the Veteran's 
military service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 C.F.R. § 3.159(c)(4) (2009).  

Development Related to Claimed Exposures

The AOJ researched the Veteran's contentions regarding exposure 
to multiple chemicals, including Agent Orange, and in December 
2004, a United States (US) Army nuclear, biological, and chemical 
weapons specialist confirmed the storage of a number of chemical 
agents, including Agent Orange, on Johnston Island.  However, 
despite the Veteran's lay assertions that Agent Orange was stored 
on the island during his tour from February 1982 to February 
1983, the weapons specialist informed the VA that all Agent 
Orange was destroyed off-island in 1975, that the old storage 
area was cordoned off from military personnel on the island, and 
that only ground leeching remained during the period covered by 
the Veteran's service.  

Based on the information provided by the US Army specialist, the 
AOJ found that there was no evidence that the Veteran was exposed 
to Agent Orange while stationed on Johnston Island.  However, the 
Board is not satisfied that all relevant and necessary 
development has been completed such that the VA can reach this 
conclusion.  In this regard, there is no information from an 
appropriate source as to what level of exposure to Agent Orange, 
if any, is possible from ground leeching as described in the 
December 2004 e-mail.  It is notable to point out that the 
Veteran indicated in a September 2003 statement that his unit 
often worked and completed physical training near an area that 
was cordoned off (and where he understood Agent Orange had 
previously been stored).  Furthermore, while the Board 
acknowledges that the US Army specialist opined that it was 
"very unlikely" that the Veteran was ever exposed in any 
significant way to hazardous materials, he also indicated that he 
did not feel qualified to make such a judgment.  

In addition to investigating whether the Veteran may have been 
exposed to Agent Orange from ground leeching while stationed on 
Johnston Island, additional research is necessary as to whether 
the Veteran was exposed to sarin gas, and if so, whether such 
exposure could have led to the development of diabetes mellitus 
and/or related disorders.  In ordering this development, the 
Board notes that the US Army chemical weapons specialist 
identified twelve leaking munitions (all sarin gas) during the 
Veteran's period of service on the island; research revealed that 
personnel involved in the clean-up wore "full-protective" 
equipment and underwent blood cholinesterase level testing 
following clean-up to assess exposure levels.  The Veteran's 
service treatment records reflect that he underwent blood 
cholinesterase level testing in February 1982, March 1982, May 
1982, September 1982, and November 1982.  Such evidence tends to 
support his multiple contentions that he was involved in the 
cleanup of hazardous chemicals.  It is not, however, definitive 
of exposure to such chemicals.  The Board observes that it lacks 
the expertise to interpret the blood cholinesterase level testing 
results of record; thus, it is remanding the appeal for 
interpretation by the appropriate source.  If these results, or 
other evidence of record, tends to show that the Veteran was 
exposed to sarin gas during service, then an opinion should be 
obtained as to whether such exposure could have led to the 
development of diabetes mellitus and/or related disorders in 
light of the generic private opinions of record linking the 
Veteran's claimed disorders to chemical exposure.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. 
§ 3.159(c)(4) (2009).  

Finally, the Board finds that a remand is necessary to conduct 
development associated with ionizing radiation claims.  In this 
regard, the Veteran submitted a letter from a private physician 
dated in October 2004 which indicates that "significant 
radiation exposure commonly results in destruction of thyroid 
function . . . [and that] . . . it is possible that there could 
be damage to the thyroid from [significant radiation exposure]."  

Service connection for a disorder claimed to be due to exposure 
to ionizing radiation in service can be established in any of 
three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, 
there are diseases that are presumptively service connected in 
radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d).  Second, service connection can be established 
under 38 C.F.R. § 3.303(d) with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311, if the condition at 
issue is a radiogenic disease.  Third, direct service connection 
can be established under 38 C.F.R. § 3.303(d) by showing that the 
disease was incurred during or aggravated by service without 
regard to the statutory presumptions.  See Combee v. Brown, 34 
F.3d 1039, 1043-44 (Fed. Cir. 1994).  

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall include the 
following: cancer, including all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia, multiple myeloma, and lymphomas 
other than Hodgkin's disease; parathyroid adenoma; tumors of the 
brain and central nervous system, non-malignant thyroid nodular 
disease, and posterior subcapsular cataracts.  38 C.F.R. § 
3.311(b)(2) (2009).  It also includes any disease other than 
those listed about provided that the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  38 C.F.R. 
§ 3.311(b)(4).  

Under the special development procedures in § 3.311(a), dose data 
will be requested from the Department of Defense in claims based 
upon participation in atmospheric nuclear testing, and claims 
based upon participation in the American occupation of Hiroshima 
or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 
3.311(a)(2) (2009).  In all other claims, 38 C.F.R. § 3.311(a) 
requires that a request be made for any available records 
concerning the veteran's exposure to radiation.  These records 
normally include but may not be limited to the veteran's Record 
of Occupational Exposure to Ionizing Radiation (DD Form 1141), if 
maintained, service treatment records, and other records which 
may contain information pertaining to the veteran's radiation 
dose in service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation of 
a dose estimate, to the extent feasible, based on available 
methodologies.  38 C.F.R. § 3.311(a)(2)(iii) (2009).

Following receipt of a dose assessment, the Under Secretary for 
Benefits shall consider the claim with reference to the following 
factors: (1) the probable dose, in terms of dose type, rate and 
duration as a factor in inducing the disease, taking into account 
any known limitations in the dosimetry devices employed in its 
measurement or the methodologies employed in its estimation; (2) 
the relative sensitivity of the involved tissue to induction, by 
ionizing radiation, of the specific pathology; (3) the veteran's 
gender and pertinent family history; (4) the veteran's age at 
time of exposure; (5) the time-lapse between exposure and onset 
of the disease; and (6) the extent to which exposure to 
radiation, or other carcinogens, outside of service may have 
contributed to development of the disease.  38 C.F.R. § 3.311(c) 
and (e).  In making its determination, an advisory opinion may be 
requested from the Under Secretary for Health.  38 C.F.R. 
§ 3.311(c)(1).  

In the instant appeal, the Veteran did not participate in any 
atmospheric nuclear testing.  However, the December 2004 e-mail 
previously discussed contains reference to an incident that 
occurred during atmospheric testing of a nuclear warhead in the 
early 1960s which resulted in a plutonium-contaminated area of 
the island.  Similar to the area where Agent Orange was 
previously stored, the plutonium-contaminated area was physically 
demarcated and was off-limits to unprotected personnel.  
Subsequent soil testing revealed plutonium remained on the island 
with radiation levels in the 30-40 Pico curie range.  

Once again, the Board acknowledges that the Veteran may not have 
been exposed to ionizing radiation from residual plutonium.  
However, given that there is evidence of contamination on 
Johnston Island, that the Veteran has submitted lay assertions 
that he worked in these contaminated areas (albeit with 
protective gear), and that his physician has submitted an opinion 
that his hypothyroidism could be the result of radiation 
exposure, the AOJ should develop this issue under the procedures 
provided in 38 C.F.R. § 3.311, including requesting dose data 
and/or estimate(s) from the appropriate source(s).  Thereafter, 
the AOJ should forward this case to the VA Under Secretary for 
Benefits for appropriate action under 38 C.F.R. § 3.311(c), to 
include an opinion from the VA Under Secretary for Health as to 
whether it is at least as likely as not that the Veteran's 
hypothyroidism was caused by radiation exposure in service.  

Intertwined Issues

The Board acknowledges that no direct development is being 
requested as to the issues of entitlement to service connection 
for dysthymia and recurrent bacterial sinusitis.  The Veteran, 
however, asserts that these disorders are secondary to his 
claimed diabetes mellitus, and has submitted competent medical 
evidence in support of such lay contention.  The outcome of these 
issues is therefore related to the outcome of his diabetes 
mellitus claims, and must be remanded along with the rest of this 
appeal.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (all 
issues "inextricably intertwined" with an issue certified for 
appeal are to be identified and developed prior to appellate 
review).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to either 
(a) submit all non-VA records associated with 
treatment for diabetes mellitus and 
hypothyroidism, including any treatment 
received shortly after his separation from 
service (as mentioned by Dr. J.C.F. in an 
October 2004 letter), or (b) provide 
information sufficient to allow the VA to 
obtain such treatment records, including the 
date(s) of treatment, the address of the 
facility, and a completed consent form, if 
necessary.  Allow the Veteran sufficient time 
to respond to this request.  

2.  Obtain copies of any SSA disability 
benefit determinations as well as any copies 
of the records on which such determinations 
were based.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue until 
the AOJ determines that the records sought do 
not exist or that further efforts to obtain 
those records would be futile.

3.  Any attempts to retrieve any evidence as 
described above, or any other outstanding 
evidence, should be documented in the claims 
file.  Furthermore, if such attempts are 
unsuccessful, the AOJ should notify the 
Veteran that it was unable to obtain such 
evidence, describe the steps taken by the AOJ 
to obtain the evidence, and notify the Veteran 
that it is ultimately his responsibility to 
furnish the evidence in support of his claim.  

4.  After any outstanding evidence has been 
associated with the claims file the AOJ 
should arrange for a review of the claims 
file by a physician in order to obtain an 
opinion as to the etiology of diabetes 
mellitus.  The physician is request to review 
the pertinent medical records and provide a 
written opinion as to the presence, etiology, 
and onset of any diabetes found.  
Specifically, the reviewer is request to 
provide an opinion as to whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less than 
50 percent), that any diabetes mellitus had 
its onset during service or within one year 
of service separation or is otherwise related 
to service.  A detailed rationale should be 
provided for all opinions.  

5.  After any outstanding evidence has been 
associated with the claims file the AOJ 
should arrange for a review of the claims 
file by a physician in order to obtain an 
opinion as to the etiology of hypothyroidism.  
The physician is request to review the 
pertinent medical records and provide a 
written opinion as to the presence, etiology, 
and onset of any hypothyroidism found.  
Specifically, the reviewer is request to 
provide an opinion as to whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less than 
50 percent), that any hypothyroidism is 
related to symptoms or signs the Veteran may 
have had during service and/or had its onset 
during service or is otherwise related to 
service.  A detailed rationale should be 
provided for all opinions.  

6.  Contact the appropriate source(s) for 
information as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 
50 percent), that the Veteran was exposed to 
any Agent Orange due to ground leeching while 
serving on Johnston Island between February 
1982 and February 1983.  The information 
provided in the December 2004 e-mail from the 
US Army should be considered in making this 
determination, along with the Veteran's lay 
assertions that he worked and performed 
physical training near the cordoned-off area 
on the island where Agent Orange had 
previously been stored.  

7.  After any outstanding evidence has been 
associated with the claims file, and provided 
that such evidence indicates that it is at 
least as likely as not that the Veteran was 
exposed to herbicide agents (Agent Orange) 
during service, schedule the Veteran for a VA 
examination for the purpose of ascertaining 
whether any hypothyroidism, dysthymia, or 
chronic bacterial sinusitis is causally 
related to diabetes mellitus.  The claims 
file, including a copy of this REMAND, must 
be made available to the examiner for review, 
and the examination report should reflect 
that the claims folder was reviewed in 
connection with the examination.  After 
reviewing the record, examining the Veteran, 
and performing any medically indicated 
testing, the examiner should provide an 
opinion as to whether it is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 
50 percent), that hypothyroidism, dysthymia, 
and/or recurrent bacterial sinusitis is in 
any way due to (caused by) or chronically 
worsened (aggravated by) diabetes mellitus.  
A detailed rationale should be provided for 
all opinions and should reflect consideration 
of the private medical evidence of record, 
including the opinion received in July 2003 
from Dr. J.S.M.  

8.  Contact the appropriate source(s) for 
information as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 
50 percent), that the Veteran was exposed to 
any sarin gas while serving on Johnston Island 
between February 1982 and February 1983.  The 
reviewing source(s) should review the 
information provided in the December 2004 e-
mail from the US Army as well as the blood 
cholinesterase level tests in the Veteran's 
service treatment records, in providing an 
opinion, discussing the results and 
significance of these blood tests.  If 
possible, the reviewing source(s) should 
provide an estimate of the levels of exposure.  
An opinion should also be provided as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at least 
as likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent), that any 
diabetes mellitus, hypothyroidism, or 
recurrent bacterial sinusitis is related to 
in-service sarin gas exposure.  A detailed 
rationale should be provided for all opinions.  

9.  Develop the Veteran's claim of 
entitlement to service connection for 
hypothyroidism under the procedures provided 
in 38 C.F.R. § 3.311.  Such development 
should include:

(a) Gathering any available information 
pertaining to possible exposure to 
ionizing radiation during service, 
including the December 2004 e-mail from 
the US Army nuclear, biological, and 
chemical weapons specialist, and 
forwarding such records to the Under 
Secretary for Health, who will be 
responsible for preparation of a dose 
estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 
3.311(a)(2)(iii).
   
(b) Forward this claim to the VA Under 
Secretary for Benefits for appropriate 
action under 38 C.F.R. § 3.311(c), to 
include an opinion from the VA Under 
Secretary for Health as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the hypothyroidism was caused by 
ionizing radiation exposure in service.  

10.  Thereafter, the AOJ should review the 
claims file to ensure that the foregoing 
requested development has been completed.  In 
particular, the AOJ should review the 
examination/opinion report(s) to ensure that 
they are responsive to and in compliance with 
the directives of this remand and if not, the 
AOJ should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 (1998). 

11.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and readjudicate the 
Veteran's claims of entitlement to service 
connection for diabetes mellitus, 
hypothyroidism, dysthymia, and recurrent 
bacterial sinusitis.  Unless the benefits 
sought on appeal are granted, the Veteran and 
his representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


